DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following informalities:
(a) in Figure 3:
	(1) Delete the extraneous reference line in the drawing at left.
	(2) Correct the overlap in numbers in the drawing at right.

    PNG
    media_image1.png
    349
    701
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The abstract of the disclosure is objected to because of the following informality: In the last line of the Abstract, add “transparent” before “display area”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 1, “Cross-Reference to Related Applications” paragraph: Add priority information relating to PCT application.
Page 6, after 4th line from the top of the page: Add: “E   Pattern”.  See page 13, first line of the page.
Page 13, line 4 from the top of the page: Change “everyone” to “every one”.
Appropriate correction is required.
Claim Objections
Claims 1-9 and 14 are objected to because of the following informalities:

Claims 2-9 are objected to for depending from objected-to claim 1.
Claim 5, line 2: There is no antecedent basis for either instance of “thickness”.  Please provide antecedent basis.
Claim 7, line 2: There is no antecedent basis for “the second electrode”.  Please provide antecedent basis.
Claim 14, line 6: Add “each of” before “the openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, which depends from claim 1: In line 2, claim 5 refers to “thickness of the first sub-layer” and “the thickness of the second sub-layer”.  Antecedent basis has not been provided for either thickness in claim 5 or claim 1.  Because antecedent basis has not been provided, claim 5 is rejected as indefinite. 
Regarding claim 7, which depends from claim 1: In line 2, the claim refers to “the second electrode”.  However, antecedent basis has not been provided for the second 
Regarding claim 13, which depends from claim 10: Claim 13 requires the second sub-layer to be deposited as a pattern through a fine metal mask.  However, claim 10, which claim 13 depends from, deposits the second sub-layer and then patterns the second sub-layer.  The claim language is confusing because the language of claim 10 states that the second sub-layer is deposited and then patterned, while claim 13 states that the second sub-layer is deposited as a pattern.  Because the language of claim 13 conflicts with claim 10, claim 13 is rejected as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, U.S. Pat. Pub. No. 2020/0212368, Figures 2-7, and further in view of Kim, U.S. Pat. Pub. No. 2016/0240811, Figure 3.


    PNG
    media_image2.png
    343
    437
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    345
    519
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    465
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    371
    491
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    361
    493
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    401
    497
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    359
    463
    media_image8.png
    Greyscale

Regarding claim 1: Tang Figures 2-7 disclose a display backplane, comprising: a substrate defining a transparent display area (32) and a normal display area (31); a pixel definition layer (117) disposed on a side of the substrate and having a plurality of openings; an emitting layer (220) disposed in the openings; and a first electrode (2301, 2302) disposed on a remote side of the emitting layer (220) from the substrate and comprising a first sub-layer (2301) and a second sub-layer (2302) which are stacked, wherein an orthographic projection of the emitting layer (220) on the substrate is within an orthographic projection of the second sub-layer (2302) on the substrate, and the second sub-layer (2302) is patterned in the transparent display area (32).  Tang specification ¶¶ 44-64.  Tang does not disclose that the pixel definition layer is an insulating layer.

Regarding claim 2, which depends from claim 1: The combination discloses a separating dike (Tang, unnumbered) among the openings of the first insulating layer; wherein in the transparent display area (32), an orthographic projection of the separating dike on the substrate partially overlaps with the orthographic projection of the second sub-layer (2302) on the substrate.  See Tang Figure 7.
Regarding claim 3, which depends from claim 1: The combination discloses that the first sub-layer (2301) is of a whole layer structure in the transparent display area (32) and the normal display area (31); and the second sub-layer (2302) is of a whole layer structure in the normal display area (31).  See id.
Regarding claim 4, which depends from claim 1: Tang discloses the first sub-layer (2301) is located between the second sub-layer (2302) and the emitting layer (220).  See Tang specification ¶¶ 59-64; Tang Figure 7.
Regarding claim 5, which depends from claim 1: Tang discloses that [a] thickness of the first sub-layer (2301) is smaller than [a] thickness of the second sub-layer (2302).  Tang specification ¶¶ 110, 111.
Regarding claim 6, which depends from claim 1: Tang discloses that the first sub-layer (2301) is in direct contact with the second sub-layer (2302).  Id. ¶¶ 62-65.
See Tang Figure 7.
Regarding claim 8, which depends from claim 1: Tang Figure 6 discloses that the transparent display area (32) is disposed on a side of the normal display area (31).  Compare left and right sides of Tang Figure 6.  Tang specification ¶ 64.
Regarding claim 9, which depends from claim 1: Tang Figure 6 discloses the transparent display area (32) is disposed between two normal display areas (31).  Compare left side of Tang Figure 6, top and bottom normal display areas (31) and middle transparent display area (32).  Tang specification ¶ 64.
Regarding claim 14: Tang discloses a display device comprising a display backplane, wherein the display backplane comprises: a substrate defining a transparent display area (32) and a normal display area (31); a pixel definition layer (117) disposed on a side of the substrate and having a plurality of openings; an emitting layer (220) disposed in the openings; and a first electrode (2301, 2302) disposed on a remote side of the emitting layer (220) from the substrate and comprising a first sub-layer (2301) and a second sub-layer (2302) which are stacked, wherein an orthographic projection of the emitting layer (220) on the substrate is within an orthographic projection of the second sub-layer (2302) on the substrate, and the second sub-layer (2302) is patterned in the transparent display area (32).  Tang specification ¶¶ 44-64.  Tang does not disclose that the pixel definition layer is an insulating layer.
.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang Figure 9, and further in view of Kim Figure 3.
Regarding claim 10: Tang Figure 9 discloses a method for manufacturing a display backplane, comprising: forming a pixel definition layer (117) and an emitting layer (220) on a side of a substrate, wherein a transparent display area (32) and a normal display area (31) are divided on the substrate, the pixel definition layer (117) has a plurality of openings, and an orthographic projection of the openings on the substrate is within an orthographic projection of the emitting layer (220) on the substrate; forming a first sub-layer (2301) of a first electrode (2301, 2302) on a remote side of the emitting layer (220) and a remote side of the pixel definition layer (117) from the substrate; and forming a second sub-layer (2302) of the first electrode (2301, 2302) on a remote surface of the first sub-layer (2301) from the substrate, and patterning the second sub-layer (2302) in the transparent display area (31), wherein the orthographic projection of the emitting layer (220) on the substrate is within an orthographic projection of the second sub-layer (2302) on the substrate.  Tang specification ¶¶ 99-103.  Tang does not disclose that the pixel definition layer is an insulating layer.
Kim Figure 3 discloses a pixel definition layer (190) that is an insulating layer.  Kim specification ¶ 75.  One having ordinary skill in the art at a time before the effective 
Regarding claim 11, which depends from claim 10: The combination discloses forming a second electrode (210) on a side of the substrate, wherein the second electrode (210) is formed between the substrate and the first insulating layer and is in contact with the emitting layer (220) in the openings.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tang Figure 9 and Kim Figure 3, and further in view of Saneto, U.S. Pat. Pub. No. 2009/0243477.
Regarding claim 12, which depends from claim 10: Tang does not disclose the first sub-layer is formed by a vapor deposition using a first mask having a first opening portion, and a shape of the first opening portion corresponds to a shape of the first sub-layer.
Saneto, directed to an organic EL display device, discloses a first electrode (common cathode including ITO and aluminum, or first and second sub-layers) being formed by a vapor deposition using a first mask to form the shape of the common cathode.  Saneto specification ¶ 119.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Saneto method to deposit the first electrode in Tang because the modification would have involved a selection of a known process step based on its suitability for its intended use.  Once combined, the combination discloses that the first mask would have a first opening portion, a shape of the first opening portion corresponding to a shape of the first sub-layer, because the use 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897